TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00397-CR



                              Aaron Lambert Sloan, Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
       NO. 2003-127, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Aaron Lambert Sloan, Jr., seeks to appeal from a judgment of conviction for failing

to assist at an accident. The trial court has certified, and the record confirms, that Sloan waived the

right of appeal. See Tex. R. App. P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.

App. 2003). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 29, 2004

Do Not Publish